Case 4:19-cv-00268-MW-MJF Document1 Filed 06/12/19 Page 1of3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

WILLIE MILES,

Plaintiff,

Vv. Case No.

KAREN PICKLES, in her official capacity

as SUPERINTENDENT OF MADISON
COUNTY SCHOOLS, MADISON COUNTY
SCHOOL BOARD and DOUG BROWN,

In his individual capacity,

Defendants.
/

 

DEFENDANTS’ NOTICE OF REMOVAL

Defendants Karen Pickles (Pickles), Madison County School Board (“School

Board”) and Doug Brown (“Brown”) pursuant to 28 U.S.C. § 1446 and N.D. Fla. Loc. R.

7.2(A), file this Notice of Removal of this action to this Court from the Circuit Court of

the Third Judicial Circuit, in and for Madison County, Florida (“State Court”), and state:

1. This is a civil action arising under the laws of the United States, to wit: 42

U.S.C. §1981 and 42 U.S.C. §1983.

2. This Court has original jurisdiction of Plaintiff's federal law claims under

28 U.S.C. § 1331 and of the entire action under 28 U.S.C. § 1367.

3. The action is, therefore, removable under 28 U.S.C. § 1441 on this basis.
Case 4:19-cv-00268-MW-MJF Document1 Filed 06/12/19 Page 2 of 3

4. Attached to this Notice are copies of all process, pleadings and orders

served upon the Defendants, along with a copy of other papers or exhibits of every kind,

now on file in the State Court:

A,

w

0 oO

7

F,

Complaint

Summons — Doug Brown

Summons ~— Madison County School Board
Summons — Karen Pickles

Notice of Appearance by Plaintiffs Counsel

Civil Cover Sheet

5. Defendants have complied in all respects with the requirements of 28

U.S.C. § 1446 and N.D. Fla. Loc. R. 7.2, including providing notice to Plaintiff and filing

a copy of this Notice with the clerk of the State Court.

6. This Notice is filed within 30 days after Defendants were served with

Plaintiff's Complaint in this matter.

WHEREFORE, Defendant Pickles, School Board and Brown hereby remove this

action to this Court.

/s/ Bob L. Harris
BOB L. HARRIS, ESQ.
Florida Bar No: 460109
JAMES J. DEAN, ESQ.
Florida Bar No.: 0832121
CAMERON H. CARSTENS, ESQ.
Florida Bar No: 112864
MESSER CAPARELLO, P.A.
Post Office Box 15579
Tallahassee, FL 32317
Telephone: (850) 222-0720
Facsimile: (850) 558-0662
Case 4:19-cv-00268-MW-MJF Document1 Filed 06/12/19 Page 3 of 3

Primary E-Mail: bharris@lawfla.com

jdean@lawfla.com

ccarstens@lawfla.com

Secondary E-Mail: ahopkins@lawfla.com

statecourtpleadings@lawfla.com
Attorneys for Defendant

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on June 12, 2019, I electronically filed the foregoing

with the Clerk of the Court for the Northern District of Florida by using the CM/ECF

system, that all participants in the case are registered CM/ECF users and that copies of

the foregoing are also being provided via email on this date to the following:

 

 

Marie A. Mattox, Esq.
Marie A Mattox, P.A.

203 North Gadsden Street
Tallahassee, Florida 32301
marie@mattoxlaw.com
michelle2@mattoxlaw.com
marlene@mattoxlaw.com

 

Farnita Saunders Hill, Esq.
Marie A Mattox, P.A.

203 North Gadsden Street
Tallahassee, Florida 32301
farnita@mattoxlaw.com
michelle2@mattoxlaw.com
jervonie@mattoxlaw.com

 

 

 

 

 
